This is an appeal by defendant from a judgment of conviction of the crime of burglary, and from an order denying motion for a new trial.
The defendant appeals upon the ground that there was no evidence that the defendant entered "with intent to commit theft, larceny or any felony of whatsoever nature. . . . That there was no evidence that while defendant was in said house he did commit theft, larceny or any felony whatsoever." There was evidence that the defendant was discovered in the house that was occupied by the complaining witness and her family; that he was there without her consent and without her knowledge until he disclosed his presence by making a noise; that upon her hearing a noise on the stairs in her house, she looked to see who it was and saw the defendant and that the defendant said to her: "Don't make any noise; don't holler, God damn it, or I will kill you." *Page 721
[1] The evidence in this case against the defendant is amply sufficient to sustain the implied finding of the jury that his entry into the house of the complaining witness was an entry made with intent to commit the crime of larceny. (People v.Espalian, 92 Cal.App. 610 [268 P. 702].)
The judgment is affirmed. The order denying motion for new trial is affirmed.
Conrey, P.J., and Houser, J., concurred.